Citation Nr: 0639063	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-16 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 1954 
and from August 1954 to October 1957.  The veteran died in 
December 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Also, a disability is service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2006).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2006).

The veteran's service medical records reflect that he was 
processed by a Medical Board of Survey (medical board) in 
October 1957.  This evaluation was the result of the veteran 
having had several incidents involving nausea, vomiting, and 
gastrointestinal (GI) related complaints.  The medical board 
provided a diagnosis of passive aggressive reaction and GI 
somatization under minor frustration, stress, minimal - 
characterized as normal naval duty.  

The veteran submitted a claim for disability compensation in 
December 1957.  He was afforded a VA GI examination in 
February 1958.  He was diagnosed with psychophysiologic GI 
reaction.  A VA neuropsychiatric examination provided a 
diagnosis of anxiety reaction with somatization. 

The veteran was granted service connection for anxiety 
reaction with somatization in March 1958.  He was assigned a 
10 percent disability rating that remained in effect during 
his lifetime.  The veteran did not seek an increase to his 
disability rating at any time.

The appellant contacted the RO to inform them of the 
veteran's death in December 2002.  She submitted her claim 
for dependency and indemnity compensation (DIC) in February 
2003.  She included a copy of the veteran's certificate of 
death.  The certificate reported the veteran's death in 
December 2002.  The primary cause of death was acute 
myocardial infarction (MI), due to or a consequence of 
hypertension.  There was no notation on the certificate as to 
approximate interval between onset and death of either 
condition.  No autopsy was conducted.  The veteran died while 
in an emergency room/outpatient status at Twin Cities 
Hospital.

The appellant contends that the veteran's service-connected 
"stress" caused or contributed to his cause of death.  She 
has asserted that the veteran's anxiety disorder caused or 
contributed to his development of hypertension.

The appellant's claim was denied in May 2003.  The RO held 
that there was no evidence to show that the veteran's 
service-connected anxiety reaction, with somatization, was 
related to his development of hypertension.

The appellant submitted VA Form 21-4142s, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), regarding records for M.E. Schroeder, M.D., and 
records from Twin Cities Hospital in June 2003.

The appellant submitted a variety of records for the veteran, 
consisting mostly of Medicare Summary Notices, dated between 
1997 and 2002.  The documents show that several different 
physicians referred the veteran for tests and studies and 
that the referrals appear to be related to treatment for his 
heart disease.  The records also show treatment for 
hypertension from S. Adkison, M.D., dating back to July 1997.  
The appellant should be contacted and asked to provide the 
necessary authorizations to obtain the records from those 
referrals and underlying treatment.

The appellant also submitted a VA Form 21-4142 in August 
2003.  There is a typed entry on the form, presumably from 
Dr. Schroeder, that notes that the veteran's presumptive 
cause of death was an acute MI.  Dr. Schroeder said that the 
veteran's longstanding hypertension probably caused coronary 
artery disease (CAD) that led to this event.  He said the 
veteran was discharged from the military due to an anxiety 
disorder that likely contributed to or caused his 
hypertension.  Dr. Schroeder did not provide any basis for 
his opinion, nor did he cite to any medical evidence to show 
that the veteran had an anxiety disorder or that it caused or 
contributed to hypertension.

The RO wrote to Dr. Schroeder and Twin Cities Hospital to 
request the records identified by the appellant.  Dr. 
Schroeder provided records that same month.  No response was 
received from the hospital.  There is no indication in the 
claims folder that the appellant was advised of this fact and 
given the opportunity to obtain the records on her own.

The records for Dr. Schroeder cover a period from November 
1999 to December 2002.  The veteran was treated for 
hypertension and cardiovascular disease.  There is no mention 
of anxiety, anxiety disorder, or stress related to the 
veteran's military service.  There is one entry, dated in 
September 2000, where the veteran requested Xanax to "calm 
him down."  

Because the VA Form 21-4142 received in August 2003 was not 
signed, the appellant submitted a signed statement from Dr. 
Schroeder with her substantive appeal in May 2004.  
Dr. Schroeder said that he had treated the veteran from 
November 1999 to December 2002.  He said it was "believed" 
that the veteran died from an acute MI and that the veteran's 
only risk factor was severe hypertension that likely 
contributed to the MI.  He said that the veteran's 
hypertension was longstanding and, from past records, brought 
on by anxiety.  Dr. Schroeder added that the underlying 
anxiety caused difficulty in maintaining an acceptable blood 
pressure and could well have been a contributing factor in 
causing the veteran's MI and death.  He said that the 
veteran's anxiety disorder became evident during service and 
was so severe that the veteran was granted a service-
connected disability.

Dr. Schroeder did not provide any additional records, nor did 
he identify what "past records" were reviewed in order for 
him to state that the veteran's hypertension was brought on 
by anxiety.  

The RO sought a VA medical opinion from the VA outpatient 
clinic in Pensacola, Florida.  A physician's assistant (PA) 
provided the requested opinion in December 2004.  At the 
outset the examiner noted that medical records showed that 
the veteran was treated for hypertension, chronic obstructive 
pulmonary disease (COPD), renal insufficiency, atrial 
fibrillation with chest pain, and several other conditions.  
The examiner said that to determine a link between the 
veteran's service-connected anxiety and his cause of death 
would require a tremendous amount of speculation for numerous 
reasons.

The examiner said that there was no confirmed cause of death 
in the veteran's record because the examiner could not find 
the certificate of death.  The examiner referred to Dr. 
Schroeder's statement of the cause of death being due to an 
acute MI.  The examiner then said that if the veteran died 
from an acute MI it was likely secondary to atrial 
fibrillation.  The examiner noted that the veteran was 
treated for the atrial fibrillation and that atrial 
fibrillation puts a patient at risk for developing a life 
threatening coronary thrombus.  Finally, the examiner said 
that, although the veteran's MI could be related to his 
hypertension, noting that hypertension is a risk factor for 
MI, the hypertension was not service connected and was 
unrelated to military service.  The examiner also said that 
the veteran had essential hypertension that, by definition 
had no known etiology, and although anxiety could cause 
difficulty in controlling hypertension, the anxiety did not 
cause the hypertension itself.

The medical opinion is not clear.  The examiner was unable to 
locate the certificate of death, although it is in the claims 
folder with the current claim for benefits.  The examiner did 
proceed to analyze the case on the presumption of the cause 
of death being due to an acute MI.  However, the examiner 
pointed to the MI as being caused by atrial fibrillation 
without a full discussion of how that conclusion was reached.  
Further, the examiner stated that the veteran's anxiety would 
not cause his hypertension but the examiner did not rule out 
that the veteran's anxiety did cause difficulty in the 
control of his hypertension, a contention made by 
Dr. Schroeder.  This aspect of the case was not addressed in 
the medical opinion.

In light of the missing medical records from Twin Cities 
Hospital, to include the records regarding treatment provided 
to the veteran at the time of death, the other outstanding 
private records relating to treatment of the veteran's heart 
disease, and the uncertainty of the medical opinion, a remand 
is required for additional development and clarification of 
the medical opinion.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should contact the appellant 
and ask her if she has any other 
treatment records for the veteran, or can 
identify any other source of records.  
The Board is aware that the appellant has 
said records she had were destroyed in a 
fire; however, the records may be still 
be available from their source.  Dr. 
Schroeder referred to past records as 
indicating that the veteran's anxiety was 
related to his development of 
hypertension; however he did not provide 
the records or identify them.  If there 
are other records relied on by Dr. 
Schroeder, the appellant, or Dr. 
Schroeder should be asked to provide 
those records.  

As noted, supra, the appellant submitted 
a number of records, primarily Medicare 
Summary Notices, that document testing 
and evaluations involving the veteran's 
heart disease, with referrals for such 
care made by several physicians.  The 
appellant should be asked to provide the 
necessary authorizations to obtain those 
records.  

2.  The records from Twin Cities Hospital 
should be requested.  If the hospital 
does not respond, the appellant should be 
advised and given the opportunity to 
obtain the records.  The October 2003 
request for records was limited to 
January to December 2002.  Records from 
Dr. Schroeder show that the veteran was a 
patient at the hospital at least as far 
back as 1999.  Any records request should 
be as broad as possible.  

3.  Upon completion of the above 
development, the veteran's claims folder 
should then be referred to a physician 
with the appropriate expertise to 
evaluate the claim.  The physician should 
review the claims folder, to include the 
service medical records, the arguments 
made by the appellant and the statements 
from Dr. Schroeder regarding the 
connection between the veteran's anxiety 
and his hypertension.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
service-connected anxiety reaction either 
caused or contributed to the veteran's 
hypertension.  A complete rationale for 
any opinion expressed must be provided.  
If an opinion can not be given without 
resorting to speculation, the examiner is 
requested to state that determination.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


